ORDER
GRITT, JUDGE:
An application of the claimant for an award under the West Virginia Crime Victims Compensation Act was filed July 9, 1998. The report of the Claim Investigator, filed February 17, 1999, recommended thatno award be granted. An Order was issued on March 24, 1999, confirming the Investigator's recommendation, in response to which the claimant's request for hearing was filed April 14, 1999. This matter was set for hearing October 19, 2001. However, the claimant requested by letter dated September 17, 2001 that the matter be submitted to the Court upon the pleadings.
The claimant Debra Renee Wilkerson is the sister of Thomas M. Wilkerson who was the victim of criminally injurious conduct on December 20, 1997, in Williamson, Mingo County. Thomas Wilkerson was shot twice in the head by his nephew, Ralph Wells. Mr. Wilkerson died as a result of the gunshot wounds. Ralph Wells was indicted by the Mingo County Grand Jury, and pleaded guilty to first-degree murder. He is now serving a life sentence in the State penitentiary.
According to the City of Williamson Police Department’s report of this incident, the victim was shot as the result of an argument over a drug deal. The report includes several sworn statements from witnesses who stated that the shooting was due to a drug-related argument between Thomas Wilkerson and Ralph Wells. The witnesses stated that Thomas W ilkerson owed Ralph W ells one hundred dollars for drugs. The argument and the shooting occurred at the corner of Vinson Street and Joseph Avenue in Williamson.
This claim was initially denied on the basis of contributory misconduct on the part of the claimant. The claimant has not produced any evidence to the contrary to persuade this Court to rule otherwise.
The Court is constrained by the evidence to stand by its previous ruling, and deny the claim.